Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 22 November 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Providence Novr 22, 1782
                  
                  I beg of your Excellency to forward with speed to the Chevalier de La Luzerne, the inclosed packett containing Mr De Vaudreuils Letters and Mine.
                  All our Artillery and heavy baggages are imbarked, the troops are here pretty well barracked, in expectation of the moment that Mr De Vaudreuil shall demand them, and then I’ll give up the command of them to the Barron de Viomenil to conduct them to him, and I hope to have the pleasure to embrace your Excellency in the beginning of next month;  By the news from Philadelphia it seems that the flags arrived to the southward have brought there the same circumstances of the evacuation of Charles town begun at the end of 8ber, and ended on the 1st 9ber, as the flag arrived at Newport had already declared a vessel arrived three days ago has declared to have seen in a certain latitude a fleet which he believes coming from Charlestown it was on the 8th of this month that the Vessel was  by that fleet, and on the 9th and 10th likewise and by the course it steered, he judged it was going to hallifax.  I am with respect, sir, your Excellencys most obedient & humble servant
                  
                     le cte de Rochambeau
                     
                  
               